Allow me to express my sincere gratitude for this opportunity to speak from the high rostrum of the United Nations.
A few weeks ago, our people widely celebrated the twenty-sixth anniversary of Uzbekistan’s independence. Today Uzbekistan is rapidly developing. While carefully preserving the wisdom of past generations, we are consciously moving forward with resolute reforms and are committed to creating a new image of the country.
Political activity is growing and in-depth reforms are being implemented in all spheres. Their goal is to forge a democratic State and a just society, where the priority is the implementation of a simple and clear principle: human interests come first. Following the results of nationwide discussions, the five-year development strategy for Uzbekistan was adopted. While developing it, we looked at ourselves from outside, so as to not only objectively assess our potential and the opportunities before us, but also to pay close attention to our failures and mistakes. The strategy is a programme of real actions for renewal; it is already being put into practice.
We have declared 2017 the Year of Dialogue with People and Human Interests in our country. Our goal is to strengthen the mechanisms that would make people’s power in the country not nominal, but real. We are deeply convinced that it is not the people who must serve the Government bodies, but rather the Government bodies that must serve the people. We have established one Virtual and many People’s Reception Offices of the President all over the country. Over 1 million citizens have been able to resolve their urgent problems with the help of those offices.
In cooperation with the International Labour Organization, we have taken effective measures to eradicate child labour and forced labour. Following the visit of the United Nations High Commissioner for Human Rights, Mr. Al Hussein, a programme of measures to strengthen guarantees for the protection of human rights was developed. We have abolished outdated legacies of the past such as exit visas, which impeded the freedom of movement. An open dialogue with national and international non-governmental organizations on the protection of human rights is being intensified.
Proceeding from the principles of humanism, many individual cases of detained persons have been reviewed. Misguided citizens who fell under the influence of the ideology of extremism are undergoing social rehabilitation, and conditions are being created for their return to normal life. The activities of all law- enforcement agencies in terms of protection of human rights and freedoms are under constant parliamentary and civil supervision.
The role of political parties and civil society is growing, and the genuine independence of the judiciary is being ensured. The role of the mass media has significantly increased. The most important direction for reforms is the liberalization of our economic system and the creation of a favourable investment climate. We base ourselves on one simple truth: the richer the people are, the stronger the State will be.
Since the beginning of the month, Uzbekistan has completely switched to a system of free conversion of the national currency. Along with that, all the necessary measures have been taken to mitigate any possible negative consequences for the population. For the first time, an institute of the ombudsman for the protection of the rights of entrepreneurs was established. Taxes on business were significantly reduced. Access of business to credit was expanded. New free economic zones have been launched, where investors are granted extensive benefits. Cooperation with international financial institutions is being successfully developed, and partnership with the European Bank for Reconstruction and Development has been renewed. I want to note that the contents of the strategy are fully consistent with the United Nations Sustainable Development Goals.
We are convinced that the United Nations must continue to play a central role in international relations. Uzbekistan champions its gradual reform. We believe that, in keeping with the realities of the modern world, the Security Council needs to be expanded. We support the steps taken by the new leadership of the United Nations to improve its management system. I want to reaffirm that Uzbekistan will continue its close partnership with United Nations structures. We are determined to ensure the practical implementation of the road map that was developed following the recent visit of the Secretary-General, Mr. António Guterres, to Uzbekistan.
Today Uzbekistan considers the region of Central Asia the main priority for its foreign policy, and that is a conscious choice. Lying at the heart of Central Asia, Uzbekistan is keenly interested in seeing the region become a zone of stability, sustainable development and good-neighbourliness. A peaceful and economically prosperous Central Asia is our most important goal and key task.
Uzbekistan is determined to engage in dialogue, constructive interaction and strengthening good- neighbourliness. We are open to reasonable compromise with the countries of Central Asia on all issues without exception. Thanks to joint efforts in the region in recent months, political confidence has significantly increased. Fundamentally important decisions on many issues have been made.
The signing of the treaty on the State border between Uzbekistan and Kyrgyzstan in early September was a truly landmark event. A breakthrough in that very sensitive issue, achieved for the first time in 26 years, became possible as a result of the political will demonstrated by both parties and their readiness to find mutually acceptable solutions. In a word, an absolutely new political atmosphere has been created in the region in a short period.
I believe that holding regular consultation meetings of the heads of Central Asian States would facilitate the consolidation of this trend. We intend to discuss the fundamental problems of the region at the high- level international conference on the theme “Central Asia: one past and common future, cooperation for sustainable development and mutual prosperity”, to be held in November in Samarkand under the auspices of the United Nations. Based on its results, we intend to make a proposal on the adoption of a special General Assembly draft resolution in support of the efforts of Central Asia to ensure security and enhancing regional cooperation. We count on support for that proposal by the leadership of the United Nations and the international community.
When speaking about the problems of ensuring security and stability in Central Asia, one cannot overlook an issue as important as the joint use of the region’s shared water resources. We fully share the position of the Secretary-General that the problems of “water, peace and security are inextricably linked”. I am convinced that there is no alternative to addressing the problem of water besides equally taking into account the interests of the countries and nations of the region. Uzbekistan supports the draft conventions on the use of water resources of the Amudarya and Syrdarya river basins, which were developed by the United Nations Regional Centre for Preventive Diplomacy.
I would like to once again draw the Assembly’s attention to one of the most acute environmental problems of our time: the Aral Sea catastrophe. I am holding a map showing the Aral Sea tragedy — I believe that words are not necessary. Overcoming the consequences of the drying up of the sea requires the active consolidation of international efforts. We stand for the full implementation of the special United Nations programme to provide effective assistance to the population affected by the Aral Sea crisis, which was adopted this year.
The stabilization of the situation in Afghanistan is an important precondition to ensure not only regional security, but global security as well. We are convinced that the only way to peace in Afghanistan is a direct dialogue between the central Government and the main domestic political forces, held without preconditions. The negotiations should be Afghan-led, held on the territory of Afghanistan and under the auspices of the United Nations. The wise Afghan people have the right to independently define their own destiny. We support the appeal of the Administration of United States President Donald Trump to Afghanistan’s neighbouring States to promote the peace process and an inter-Afghan settlement. Uzbekistan will continue to contribute to the economic reconstruction of Afghanistan, as well as to the development of its transport and energy infrastructure and the training of national personnel. I am convinced that Afghanistan must remain at the heart of the global agenda. The efforts of the international community should primarily be aimed at resolving the acute social and economic problems of Afghanistan. Our common determination to promote peace in such a long-suffering country should not wane.
The aggravation of terrorist threats in the world, especially in recent years, indicates that the use of primarily forceful methods of counteraction is not justified. Often, efforts are reduced to combating the consequences of challenges, rather than addressing their root causes. I believe that, along with other factors, ignorance and intolerance are at the heart of international terrorism and extremism. In that regard, the most important task is to fight for the minds of people, especially young people. Most of the crimes linked with extremist activity and violence are committed by the people under the age of 30. Today’s youth is the largest generation in the history of humankind, totalling 2 billion people. The planet’s future and well-being depend upon what kind of people our children will grow up to be.
Our task is to provide conditions for the self- realization of the youth and create a barrier against the spread of the virus of the ideology of violence. We believe that, in order to achieve that, we need to develop necessary multilateral cooperation in the sphere of social support of the younger generation and bolster the protection of their rights and interests. In that regard, Uzbekistan proposes to develop a United Nations international convention on the rights of youth, which would constitute a unified, international legal instrument aimed at the development and implementation of youth policy, taking into account the conditions of globalization and the rapid development of information and communication technologies. In our opinion, States that accede to the convention would make firm commitments in order to raise the level of awareness with regard to one of the main, vital priorities of their social policies.
We consider communicating the humanistic essence of Islam to the broader world community to be one of the most important tasks at hand. We cherish our sacred religion as the focal point of time-honoured values. We strongly condemn and will never agree with those who equate our great faith with violence and bloodshed. Islam calls upon us to be kind and peaceful. It calls for the preservation of genuine humanity. I would like to especially note the invaluable contribution of a whole line of outstanding members of the Central Asian renaissance to the development of the Islamic and world civilization. One of them, Muhammad al-Bukhari, is acclaimed all over the world as the author of Sahih al-Bukhari, the second-most important book in Islam after the Qur’an. In order to preserve and study his richest legacy and disseminate his teachings on enlightened Islam, we decided to establish the Imam Al-Bukhari International Research Center in Samarkand. The activities of the Center for Islamic Civilization, which is being established in Tashkent, will contribute to the implementation of that task.
I would like to address the participants at this meeting with a proposal to adopt a special draft resolution of the General Assembly on education and religious tolerance. Its main goal would be to promote universal access to education and eradicate illiteracy and ignorance. It would be designed to promote tolerance and mutual respect, ensure religious freedom, protect the rights of believers and prevent discrimination against them.
While steadfastly maintaining its non-aligned status, Uzbekistan is open to dialogue. We are interested in expanding cooperation with all partners in the name of peace, progress and prosperity. We see that cooperation as a vital precondition for the successful implementation of the most important tasks of reform carried out in our country, the main focus of which is people, their needs and their interests.